Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 2-8, 14-21, 23-24 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 14, the prior art of record, specifically the prior art Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. The prior art Kolesov provided a way of handling 3D modeling scene data adjusting the scene data by overlaying partial of the scene object. However, none of the prior art cited alone or in  combination provides motivation to teach "fourth set of instance layer data that indicates changes to be made to the scene" and "generating a fifth set of instance layer data that includes the changes to the scene by overlaying the fourth set of instance layer data onto the first and second sets of instance layer data". Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-8, 15-20, 23, 36,  they are allowable due to their dependency to the Claim 14.
Regarding Claim 21, the prior art of record, specifically the prior art Brebner provided a way of handling scene tree data in the 3D modeling by adjusting the scene data based on the visual properties characteristics of the scene tree data. The prior art Kolesov provided a way of handling 3D modeling scene data adjusting the scene data by overlaying partial of the scene object. However, none of the prior art cited alone or in combination provides motivation to teach "obtaining a fourth set of instance layer data that indicates changes to be made to the scene described by the second set of instance layer data; and generating a fifth set of instance layer data that includes the changes to the scene by overlaying the fourth set of instance layer onto the first and second sets of instance layer data.". Therefore, applicant's argument is persuasive.
Regarding dependent Claims 24 , 28-35 they are allowable due to their dependency to the Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619